Citation Nr: 0511047	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  92-22 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1948 to 
January 1950, and from April 1951 to March 1953.  The 
appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1991decision by the RO in Boston, 
Massachusetts, which denied the appellant's claim of service 
connection for the cause of the veteran's death.  In March 
1993, the appellant testified before a hearing officer at the 
VARO Boston.  A Hearing Officer's Decision was issued to the 
appellant in October 1993.

The Board entered a decision on February 12, 1999, denying 
the veteran's claim for service connection for the cause of 
the veteran's death.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court) and in 
December 1999, the Court ordered that the February 12, 1999, 
Board decision be vacated and the matter remanded for 
readjudication.  

In July 2000 and August 2003 the Board remanded the 
appellant's claim to the RO for additional procedural 
development which included obtaining relevant treatment 
records and obtaining VA medical opinions regarding the 
veteran's cause of death.  The development was completed and 
the case was returned to the Board.  



FINDINGS OF FACT

1.  The veteran died in July 1991.  The cause of death on his 
death certificate noted the immediate cause as 
cardiopulmonary arrest due to, or as a consequence of, 
metastatic renal cell carcinoma.

2.  At the time of the veteran's death, he was service 
connected for urticaria, evaluated as 10 percent disabling, 
effective from January 1961; and for post traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling, effective 
from February 1991.

3.  The veteran did not engage in a radiation risk activity 
during service and had no exposure to ionizing radiation.

4.  The preponderance of the evidence is against a finding 
that the veteran's death was proximately due to or the result 
of his service-connected disabilities, or that a service 
connected disease or disability contributed to death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1112, 1154, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 1992 statement of the case, the May 2003 and January 
2005 supplemental statements of the case and June 2003 
correspondence from the RO, the appellant has been given 
notice of the evidence necessary to substantiate her claim on 
appeal.

In particular, the Board notes evidence development letter 
dated in June 2003, in which the appellant was advised of the 
type of evidence necessary to substantiate her claim on 
appeal.  In this letter, the appellant was advised of her and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the appellant, and what evidence should 
be provided by VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.

In any event, the appellant  in this case was not prejudiced 
by the delayed notice.  If she submitted additional evidence 
substantiating her claim, she would have received the same 
benefit as if she submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  

Factual Background

The veteran died on July [redacted], 1991.  The certificate of death 
reported the immediate cause of death as cardiopulmonary 
arrest due to, or as a consequence of, metastatic renal cell 
carcinoma.  A specific disease or disability of the heart was 
not noted.  The interval between the onset of the 
cardiopulmonary arrest and death was recorded as "MINUTES."  
The interval between the onset of metastatic renal cell 
carcinoma and death was recorded as "YEARS."

A review of the claims file reflects that there were no 
complaints, treatment or diagnoses of renal cell carcinoma 
during service, or with one year of service.  In a May 1954 
rating decision, the RO granted service connection for 
urticaria.  The disability was evaluated as noncompensable, 
effective from March 1953.  In 1978, the veteran was 
diagnosed with right renal cell carcinoma and essential 
hypertension, and in March of that year underwent a right 
radical nephrectomy.  

In a statement to the RO, dated in May 1978, the veteran 
contended that while serving with the 2nd Infantry Division 
in Korea in 1952, he was exposed to radiation while acting as 
a forward observer during the firing of an atomic artillery 
shell.  In a February 1979 rating decision, the RO denied the 
veteran's claim of service connection for cancer of the right 
kidney as a result of exposure to ionized radiation, but 
increased his service-connected rating for urticaria to 10 
percent, effective from January 1961.

In July 1980, an official of the Department of Defense, Army 
Nuclear Test Personnel Review Office (ANTPR) wrote that the 
veteran's claim of exposure to an atomic artillery shell 
explosion during the Korean War was "unfounded."  The 
official related that there had been only two uses of atomic 
devices during wartime.  These had occurred in Hiroshima and 
Nagasaki during World War II.

In March of 1982, the veteran underwent a cholecystectomy and 
intraoperative cholangiogram.  In June 1984, he was diagnosed 
and treated for acute myocardial infarction due to 
arteriosclerotic heart disease, complicated by hypertension 
and ventricular tachyarrhythmias.  In 1985, the veteran was 
noted to have metastatic disease from his renal cell 
carcinoma which was initially found in the upper and lower 
lobes of his right lung.  In July of 1985, the veteran had a 
thoracotomy with removal of both the right upper and lower 
lobe tumor segments.

In an August 1986 rating action, the RO denied the veteran 
service connection for hypertension and a heart condition.

Thereafter, in December 1986, a chest X-ray revealed the 
recurrence of a tumor in the right lung.  In January 1987, 
the veteran had removal of seven metastatic lesions in the 
right hilum.

In July and August 1988, the RO received statements from 
Gerard Sweeney, M.D., and Myron Mazer, M.D., respectively.  
Dr. Sweeney noted that he was treating the veteran for 
coronary artery disease and hypertension.  He also noted that 
the veteran suffered from cold urticaria and angioneurotic 
edema, which made treatment of the veteran's hypertension and 
coronary disease more difficult.  Dr. Mazer reported that the 
veteran was status post right radical nephrectomy for Stage 
II renal cell carcinoma in 1979, status post pulmonary 
metastictomy in December 1986, as well as being under 
treatment for hypertension, status post myocardial 
infarction, coronary artery disease, and cold urticaria.  He 
also indicated that it was commonly acknowledged that cold 
urticaria could interfere with the treatment of high blood 
pressure and heart conditions.  Dr. Mazer further reported 
that it was his belief that the veteran's cold urticaria was 
hindering the treatment of his hypertension and cardiac 
symptoms.

Subsequently, the veteran's claim of service connection for 
hypertension came up on appeal before the Board, which in a 
September 1989 decision, denied service connection for that 
medical disorder.  Thereafter, in April 1991, the veteran was 
service connected for PTSD.  The disability was evaluated as 
70 percent disabling, effective from February 1991.

In August 1991, following the veteran's death, the appellant 
filed a claim of service connection for the cause of the 
veteran's death.  She submitted as evidence, the veteran's 
death certificate.  In a September 1991 rating decision, the 
appellant's claim was denied.

A September 1992 statement from Lucas E. Wolf, M.D., the 
Resident Physician responsible for the care of the veteran, 
noted that the cause of the veteran's death was 
cardiopulmonary arrest due to severe underlying heart 
disease.

In March 1993, the appellant testified before a hearing 
officer at the VARO Boston.   Under questioning, the 
appellant stated that she and the veteran had made attempts 
to locate former members of the veteran's platoon who had 
also been present during the firing of the atomic artillery 
shell, but except for one soldier, they had been unable to 
contact anyone.  She also recounted the veteran having told 
her that he was a mile away from the blast, and that he later 
placed a metal stake in the ground at the blast site.  In 
addition, the appellant testified that the veteran's cancer 
had metastasized and spread to his ribs, lungs, brain, and 
other parts of his body.  She also testified that the veteran 
was treated for hypertension shortly after separating from 
service, and had been taking hypertensive medication since 
1953.  

The appellant offered various contentions relating the 
veteran's death to active service.  First, she contended that 
the veteran's high blood pressure and rapid heartbeat, which 
were a result of severe stress during service, and thus 
associated with his service-connected PTSD, contributed to 
his untimely death.  Second, she contended that the veteran's 
renal carcinoma was directly attributable to his exposure to 
ionized radiation in service, as a result of the firing of 
the atomic artillery shell.

In addition to her testimony, the appellant submitted a 
written statement to include in the record on appeal.  The 
statement noted previously made contentions regarding the 
veteran's medical condition.

In the joint motion, adopted by the Court in December 1999, 
the Board was instructed to obtain records of the veteran's 
terminal hospitalization at a VA facility.

In July 2000, the Board requested a medical opinion by an 
oncologist as to whether it was at least as likely as not 
that the veteran's metastatic renal cell carcinoma, which 
caused or contributed to his death, was related to his 
periods of service or manifested within one year following 
his separation from service.  The specialist was also asked 
to elicit an opinion regarding whether it was at least as 
likely as not that the veteran's service-connected PTSD 
and/or urticaria contributed substantially or materially to 
the cause of his death or had a material influence in 
accelerating his death and whether there were resulting 
debilitating effects and general impairment of health 
associated with the service-connected PTSD and/or urticaria 
that rendered the veteran materially less capable of 
resisting the effects of the metastatic renal cell carcinoma.

Following the request, the veteran's entire claims folder was 
reviewed by a VA physician in April 2003.  The physician 
noted the history of renal cancer dating as far back as 1979, 
and the "long history" of hypertension with myocardial 
infarction documented in 1974.  Although Dr. Wolff had 
suggested that the veteran's fatal cardiopulmonary arrest was 
due to heart disease, the July 1991 hospital discharge 
summary was "quite clear" that the cardiopulmonary arrest 
was "an incidental terminal event" related to extensive 
metastatic renal cell carcinoma.  

For that reason the physician concluded that the service-
connected cold urticaria did not contribute in any 
substantive way to the veteran's death, or have any 
significant influence in accelerating his demise.  There was 
no established epidemiologic evidence that linked the 
veteran's renal cell carcinoma to his active military 
service.  He also opined that it was less likely than not 
that the veteran's cold urticaria rendered him unable to 
withstand the effects of metastatic renal cell carcinoma.  

In December 2004, the same VA physician reported that he had 
again reviewed the veteran's claims file, with special 
attention given to the clinical information provided from the 
veteran's terminal hospitalization at the Boston VA Medical 
Center "from May 16, 2001 to July [redacted], 2001" (sic).  The 
examiner noted that there was no evidence of a coronary event 
or congestive heart disease in the terminal hospital records.  
The physician opined that it was less likely than not that 
the veteran's extensive metastatic renal cell carcinoma which 
caused his death, was in any way related to previous periods 
of active military service or incurred within one year of 
discharge from active military service.  He also noted that 
it was less likely than not that the veteran's service-
connected PTSD and urticaria contributed substantially or 
materially to the cause of death in the veteran or had 
material influence in accelerating his demise.  

Additionally, he reported that it was less likely than not 
that any debilitating effects or general impairment of health 
which contributed specifically to his service-connected 
conditions of PTSD and urticaria, rendered him materially 
less capable of resisting the effects of metastatic renal 
cell carcinoma or cardiovascular disease.

III.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


Radiation Claim

Service connection on the basis of in-service exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the types of cancer that are presumptively service connected 
under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d); (2) by 
demonstrating direct service connection under 38 C.F.R. § 
3.303(d), a task that "includes the difficult burden of 
tracing causation to a condition or event during service," 
Combee v. Brown, 35 F.3d 1039, 1043 (Fed. Cir. 1994), or (3) 
by demonstrating direct service connection under § 3.303(d) 
with the assistance of the procedural advantages prescribed 
in 38 C.F.R. § 3.311, if the condition at issue is one of the 
"radiogenic diseases" listed by the Secretary in § 
3.311(b); see Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  This third route is, then, actually just another way 
of showing direct service connection but with certain added 
assistance by the Secretary in developing the facts pertinent 
to the claim. See 38 C.F.R. § 3.311(f) (requiring that 
service-connection determination after § 3.311 claim 
development be made under "generally applicable" VA 
adjudication provisions set forth in part 3 of title 38, Code 
of Federal Regulations). The appellant here seeks to have the 
veteran's colon cancer service connected via the third route, 
seeking the claims-development procedural advantages provided 
by 38 C.F.R. § 3.311. Hilkert v. West, 11 Vet. App. 284 
(1998)

Cancer of the kidney is one of the disease subject to 
presumptive service connection in radiation exposed veterans 
under 38 C.F.R. § 3.309(d).  The veteran was not a 
"radiation exposed veteran" for purposes of that section, 
because he did not participate in any of the recognized 
radiation risk activities listed in § 3.309(d)(3)(ii).

Service connection is also unavailable under 38 C.F.R. 
§ 3.311 because the Department of Defense has found, 
essentially, that the veteran had no radiation exposure, 
inasmuch as the claimed exposure could not have taken place.

There is also no competent medical evidence otherwise linking 
the fatal renal cancer to radiation exposure in service.  
Thus, the evidence is against this aspect of the appellant's 
claim.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 2002); 
38 C.F.R. § 3.304(d) (2004).

The veteran has reported that he was exposed to the atomic 
missile explosion while in combat.  However, this evidence is 
not consistent with the circumstances of his service, because 
the service department has reported that atomic weapons were 
not used during the Korean War.

Direct Service Connection

The veteran's service medical records make no reference to 
any of the diseases resulting in his death.  There is no 
evidence of any of the fatal conditions within one year from 
service separation.  

Dr. Wolf, has provided the opinion that the veteran's death 
was caused by severe underlying heart disease.  This opinion 
when combined with Dr. Mazer's opinion that the service 
connected cold urticaria could interfere with treatment of 
hypertension, provides competent evidence that a service 
connected disability contributed to the veteran's death.  

Dr. Wolf, however, acknowledged that he had previously 
completed the veteran's death certificate.  In that 
certificate, Dr. Wolf, made no mention of heart disease, and 
certified that the fatal cardiopulmonary arrest was due to or 
as a consequence of metastatic renal cell carcinoma.

Further weighing against Dr. Wolf's opinion, are the records 
of hospitalization proximate to the time of the veteran's 
death.  These show no findings or treatment of heart disease.  
Despite Dr. Wolf's report of poorly controlled heart disease, 
an electrocardiographic examination (EKG) during the terminal 
hospitalization was reportedly normal.  The veteran's blood 
pressure was 140/90, a level that would not be compensable 
for VA purposes, thus belying a conclusion that his blood 
pressure was poorly controlled.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (West 2002).  Although a murmur was 
noted, sinus rhythms were reportedly normal, and there was no 
specific report of cardiac treatment.  While coronary artery 
disease and myocardial infarction were added to the list of 
diagnoses in the terminal hospital summary, the records show 
no treatment for such conditions, and renal cancer was listed 
as the principal reason for the hospitalization.

VA and private treatment records in the years leading up to 
the veteran's death also contain few findings referable to 
heart disease, although a moderately enlarged heart was noted 
in December 1998.

The opinions of the VA examiner dated in April 2003 and 
December 2004, were a product of a review of the entire 
record, including the opinions of Drs. Wolf and Mazer, but 
the VA physician could find no relationship between service 
connected disability and the causes of the veteran's death.  
The examiner opined that there was no nexus between the 
veteran's military service and the fatal cardiopulmonary 
arrest due to, or as a consequence of, metastatic renal cell 
carcinoma.  The opinions also were that the veteran's 
service-connected PTSD and urticaria did not contribute 
substantially or materially to the cause of death because 
heart disease did not cause death.  Additionally, the 
examiner reported that any debilitating effects or general 
impairment of health which contributed specifically to his 
service-connected conditions of PTSD and urticaria, did not 
render him materially less capable of resisting the effects 
of metastatic renal cell carcinoma or cardiovascular disease.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  Factors for assessing the probative 
value of a medical opinion include whether the physician had 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

For the reasons just discussed, the Board finds that the 
April 2003 and December 2004 medical opinions have great 
evidentiary weight than the opinion of Dr. Wolf.  The Board 
also notes that the VA opinions were the product of a review 
of records not available at the time of Dr. Wolf's opinion, 
and it is unclear which records Dr. Wolf considered.  The 
opinion of Dr. Mazer does not support the claim, unless one 
accepts that heart disease was a cause of the veteran's 
death.  As just discussed the record does not support such a 
conclusion.

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


